Citation Nr: 1823762	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for prostate cancer to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, Type II to include as to herbicide exposure.


REPRESENTATION

Veteran represented by:	New York Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from December 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, in the Veteran's February 2014 Notice of Disagreement (NOD) the Veteran reported that when he was in Korea he was close enough to hear the loud speakers from the North Korea side when he went to the field, and that he had driven a rations truck all over the place.  In his September 2014 formal appeal the Veteran reported that while serving in Korea he was assigned base camp in Saint Barbara and that the perimeter of that camp was entirely clear of vegetation.  He also reported that part of his job in the military was to drive the rations truck to different gun placements in the field every other month and that field exercises were conducted close enough to the DMZ that you could hear the loud speakers from the North Korea side.  Previously, the Veteran had submitted a September 2012 lay statement explaining that he was assigned to the I Corps Artillery and went on maneuvers at least six times to the DMZ in support of different infantry units.

VA will presume that a veteran who served in Korea between April 1, 1968 and August 31, 1971 was exposed to herbicide agents if they: (1) served in a unit that operated near the Korean Demilitarized Zone ("DMZ") (as determined by the Department of Defense (DOD)); and (2) herbicides are known to have been applied in the area in which they served.  See 38 C.F.R. § 3.307(a)(6)(iv); see also VA's M21-1 Adjudication Procedure Manual ("VBA Manual") M-21, Part IV, subpart ii, ch 1, sec. H.4.b. (listing units and other military entities that have been identified as operating in or near the Korean DMZ during the qualified time period).

The Board notes that the AOJ did not submit a request to the Joint Services Records Research Center (JSRRC) to verify the Veteran's herbicide exposure in Korea as it found that the Veteran had provided insufficient information to conduct such a search.  See AOJ October 2013 Formal Finding Memorandum.  However, the Veteran has provided additional information regarding his duties while he was stationed in Korea.  Moreover, the AOJ did not further develop the Veteran's claim of herbicide exposure at camp in Saint Barbara, outside of the DMZ.  Accordingly, remand of the claim is required for JSRRC verification and other development action as necessary.

Accordingly, the case is REMANDED for the following action:

1. Complete all procedures consistent with the VBA Adjudication Procedure Manual for development of claims for herbicide exposure both within the DMZ and outside of the DMZ, to include submitting a request to the JSRRC to verify herbicide exposure as detailed in the Veteran's NOD, formal appeal, and his September 2012 statement in support of claim.  

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




